The plaintiff is entitled to judgment unless, as a part of the contract of sale, he did some positive act to aid the claimants in their unlawful occupation. The sale was not rendered illegal by the plaintiff's knowledge that the claimants would use the property sold for the advancement of their illegal business. Delavina v. Hill, 65 N.H. 94, and cases cited; Bryson v. Haley, ante, p. 337. No facts are found which show anything beyond the plaintiff's mere knowledge of the intention of his vendees, and the case comes within the rule laid down in the authorities cited.
Judgment for the plaintiff.
All concurred.